 


113 HR 2693 IH: Screening Amputees and Veterans with Efficiency and Dignity Act
U.S. House of Representatives
2013-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 2693 
IN THE HOUSE OF REPRESENTATIVES 
 
July 16, 2013 
Mr. Cook (for himself, Mr. Runyan, and Mr. O’Rourke) introduced the following bill; which was referred to the Committee on Homeland Security
 
A BILL 
To direct the Secretary of Homeland Security to submit a report to Congress on security screening by the Transportation Security Administration of veterans and other passengers with amputations. 
 
 
1.Short titleThis Act may be cited as the Screening Amputees and Veterans with Efficiency and Dignity Act or the Save Dignity Act. 
2.Report on TSA screening of veterans and other passengers with prostheses 
(a)In generalThe Secretary of Homeland Security shall submit a report to Congress by not later than 6 months after the date of the enactment of this Act on security screening by the Transportation Security Administration of veterans and other passengers with amputations, with or without prosthesis.  
(b)ContentsThe report shall include analysis of— 
(1)the disparities that exist between airports in the screening of such passengers; 
(2)identification of the airports at which the Administration uses procedures and methods for such screening that are efficient, safe, timely, and respectful of such passengers, and airports at which the Administration does not use such procedures and methods; and 
(3)description of actions that will be taken by the Administration to implement such procedures and methods at all airports at which the Administration performs security screening of passengers. 
 
